SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). News Clarification: R$ 15 billion cost reduction Rio de Janeiro, October 19, 2012 – Petróleo Brasileiro S.A. – Petrobras, in response to Official Letter GAE 4452-12, provides clarification as to news broadcast in the media concerning its R$ 15 billion operating costs reduction. In a press release disclosed to the market yesterday (10/18/2012), Petrobras provided clarifications about its Operating Costs Optimization Program (Procop), one of the Structuring Programs of the 2012-2016 Business and Management Plan. As was announced in the press release, the 1 st Phase of the Project was completed in August 2012 with the aim of establishing a preliminary vision of the focus areas and the optimization potential. Preliminary calculations of cost reduction opportunities were carried out in this phase. The R$ 15 billion represent the potential reduction identified preliminarily in the scenario where various short-, medium- and long-term actions were already fully implemented in 2011 (base-year of the study). The Project is currently in Phase II where cost optimization opportunities are being analyzed so as to confirm the potentials identified preliminarily in Phase I. Procop targets are expected to be set out and announced in December 2012, when Petrobras will fully disclose them to the market, in compliance to the legislation in effect. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 19, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
